                     Case 19-50297-BLS            Doc 37       Filed 04/03/21        Page 1 of 3

                         UNITED STATES BANKRUPTCY COURT
                                  District of Delaware
                              824 Market Street, 3rd Floor
                                 Wilmington, DE 19801
In Re:                                                     Bankruptcy Case No.: 17−12560−BLS
Woodbridge Group of Companies, LLC
     Debtor                                                Bankruptcy Chapter: 11
__________________________________________

Michael Goldberg

      Plaintiff                                            Adv. Proc. No.: 19−50297−BLS

      vs.

Cary Baskin; Mary Baskin

      Defendant(s)

                                            JUDGMENT BY DEFAULT

       On 7/28/21, default was entered against defendant(s) Cary Baskin and Mary Baskin. The plaintiff has
requested entry of judgment by default, has filed an affidavit of the amount due, and has stated that this/these
defendant(s) is/are not in the military service. Furthermore, it appears from the record that this/these defendant(s)
is/are not an infant or incompetent person. Therefore, pursuant to Fed.R.Civ.P. 55(b)(1), as incorporated by
Fed.R.Bankr.P. 7055, judgment is entered against this/these defendant(s) in favor of the plaintiff as follows:

       Judgment is entered against defendant(s) Cary Baskin and Mary Baskin in the amount of $51,297.77 plus court
filing costs in the amount of $350.00 .




Date: 4/1/21

                                                                                Una O'Boyle, Clerk of Court




(VAN−433b)
                                 Case 19-50297-BLS                      Doc 37          Filed 04/03/21              Page 2 of 3
                                                                United States Bankruptcy Court
                                                                     District of Delaware
Goldberg,
      Plaintiff                                                                                                          Adv. Proc. No. 19-50297-BLS
Baskin,
      Defendant
                                                      CERTIFICATE OF NOTICE
District/off: 0311-1                                                    User: admin                                                                 Page 1 of 2
Date Rcvd: Apr 01, 2021                                                 Form ID: van433b                                                           Total Noticed: 2
The following symbols are used throughout this certificate:
Symbol          Definition
+                  Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                   regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Apr 03, 2021:
NONE
Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                  Notice Type: Email Address                                      Date/Time                 Recipient Name and Address
ust                     + Email/Text: USTPRegion03.WL.ECF@USDOJ.GOV
                                                                                          Apr 01 2021 21:38:00      U.S. Trustee, Office of United States Trustee, J.
                                                                                                                    Caleb Boggs Federal Building, 844 King Street,
                                                                                                                    Suite 2207, Lockbox 35, Wilmington, DE
                                                                                                                    19801-3519
ust                     + Email/Text: USTPRegion03.WL.ECF@USDOJ.GOV
                                                                                          Apr 01 2021 21:38:00      U.S. Trustee, Office of the United States Trustee,
                                                                                                                    J. Caleb Boggs Federal Building, 844 King Street,
                                                                                                                    Suite 2207, Lockbox 35, Wilmington, DE
                                                                                                                    19801-3519

TOTAL: 2


                                                        BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                       NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Apr 03, 2021                                             Signature:            /s/Joseph Speetjens




                                    CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on April 1, 2021 at the address(es) listed below:
Name                                Email Address
Bridget Gallerie
                                    on behalf of Claims Agent Epiq Class Action & Claims Solutions Inc. Pacerteam@choosegcg.com

Colin R. Robinson
                                    on behalf of Plaintiff Michael Goldberg crobinson@pszjlaw.com
                          Case 19-50297-BLS   Doc 37    Filed 04/03/21   Page 3 of 3
District/off: 0311-1                          User: admin                               Page 2 of 2
Date Rcvd: Apr 01, 2021                       Form ID: van433b                         Total Noticed: 2
TOTAL: 2
